Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-8 are objected to because of the following informalities:
Claim 1 recites the limitation, “accessing, by a claimant, a client portal through a software application, the claimant being involved in a personal injury incident.” It appears that the applicant intended to state, “accessing, by a claimant, a client portal through a software application, the claimant having been involved in a personal injury incident.” A similar issue is present in claim 4.
Claim 1 recites the limitation, “recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident.” It appears that the applicant inadvertently omitted a linking phrase before the underlined portion of this limitation. The limitation should be modified to correct this issue. For example, the limitation could be rewritten to state, “recording, by the claimant, a personal injury case through a case detail module, wherein the personal injury case comprises recorded information documenting the personal injury incident.” A similar issue is present in claim 4.
Claim 2 recites the limitation, “wherein the claimant accesses the client portal 24/7.” This limitation should be modified to remove the colloquialism “24/7.” For example, the claim could be rewritten to state, “wherein the claimant accesses the client portal at any time
Claim 4 recites the limitation, “viewing the documents by the claimant through a users module, and other involved parties through shared document portal…” It appears that the applicant intended to state, “viewing the documents by the claimant through a users module, and other involved parties through a shared document portal…”
Claim 5 recites the limitation, “At least one processor configured to: accessing, by a claimant…” It appears that the applicant intended to state, “At least one processor configured to: access, by a claimant…” A similar issue is present in the remaining limitations of claim 5 (e.g. “recording, by the claimant…” should state, “record, by the claimant”).
Claim 8 recites the limitation, “wherein the at least one processor further configured to viewing the documents by the claimant and other involved parties through shared document portal.” It appears that the applicant intended to state, “wherein the at least one processor is further configured to display the documents to the claimant and other involved parties through a shared document portal.” This limitation should be modified to clarify that the claimant views the documents.
	Appropriate correction or clarification is requested.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1
	Claim 1 recites the following limitations that do not explicitly recite the term “means,” but have been interpreted as comprising “means-plus-function” language:
recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident; 
scheduling a medical treatment calendar module to schedule medical treatment for the claimant; 
documenting, by the claimant, physical and mental pain through a pain journal module; 
communicating, between the claimant and a firm, through an update request module; 
recording events related to the personal injury incident through an events module; 
generating at least one document through a document module to generate workflow and documents between the claimant and another party such as an insurance company; and 
awarding points to the claimant for utilizing the software application through a rewards module, the points being exchangeable for a prize.


Claim 4
	Similarly to claim 1, claim 4 recites a “users module” that is also set in the at least one processor. Therefore, for similar reasons as described above regarding claim 1, claim 4 does not invoke 35 U.S.C. 112(f). 

Claim 5
	Claim 5 recites the following limitation that does not explicitly recite the term “means,” but has been interpreted as comprising “means-plus-function” language: 
At least one processor configured to… 
	Following the three-prong analysis for determining whether 35 U.S.C. 112(f) is invoked, Prong A and Prong B are met because this limitation recites a “processor” that is configured to perform various 
The examiner notes that the applicant’s specification provides sufficient support for the steps that are performed by the processor. For example, Paragraph 62 recites steps for accessing the client portal through a communication device (i.e. a smart phone). Paragraphs 63-67 of the applicant’s specification describes detailed steps for recording, by the claimant, a personal injury case (Also see Figures 2A-D). Similarly, Paragraph 68 of the applicant’s specification describes steps for scheduling medical treatment for the claimant and documenting, by the claimant, physical and mental pain. Therefore, each step recited in the claim is adequately supported by an algorithm that is recited in the specification (Also see Paragraphs 69-74 which provide support for the remaining limitations of claim 5).

Claim Rejections - 35 USC §112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1-8 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which 

Claim 1 recites the limitation, “scheduling a medical treatment calendar module to schedule medical treatment for the claimant.” The specification does not provide sufficient support for this limitation. Specifically, the specification does not provide support for scheduling the medical treatment calendar module to schedule the medical treatment. Paragraph 6 of the specification recites this language. However, this portion of the specification merely recites the claim language and does not provide additional detail regarding how the medical treatment module is scheduled to schedule medical treatment for the claimant. Additionally, Paragraph 68 of the specification states that the claimant or medical professional can schedule times and dates for medical procedures through the medical treatment calendar module. However, this similarly does not provide support for scheduling the medical treatment calendar module to schedule medical treatment for the claimant.
Since claims 2-4 include the respective limitations of claim 1, these claims are rejected for the grounds and rationale used to reject claims 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim 1 recites the limitation, “generating at least one document through a document module to generate workflow and documents between the claimant and another party such as an insurance company.” The specification does not provide sufficient support for this limitation. Paragraph 55 of the specification states that the document module facilitates the generation of workflow and documents. However, the specification does not describe how a document generated through the document module generates workflow and additional documents, as this claim limitation appears to suggest. 
Since claim 5 has the substantially same issue as claim 1, claim 5 is rejected for the grounds and rationale used to reject claim 1. Since claims 2-4 and 6-8 include the respective limitations of claims 1 or 5, these claims are rejected for the grounds and rationale used to reject claims 1 and 5. Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim 1 recites the limitation, “wherein the case detail module, the medical treatment calendar module, the pain journal module, the update request module, the events module, the document module, and the rewards module are set in at least one processor.” The specification does not provide sufficient support for the various modules being set in more than one processor. Paragraphs 6, 9, 10, and 13 recite language referring to “at least one processor.” However, these portions of the specification merely recite the claim language, and do not provide any detail regarding how these modules are set in more than one processor. Additionally, the claims appear to merely support the use of a single mobile device with a single processor (e.g. See Fig. 1A: Shows a single mobile device comprising each of the software modules). Therefore, there is insufficient support for this limitation in the specification.
Since claims 4 and 5 have the substantially same issue as claim 1, claims 4 and 5 are rejected for the grounds and rationale used to reject claim 1. Since claims 2, 3, and 6-8 include the respective limitations of claims 1 or 5, these claims are rejected for the grounds and rationale used to reject claims 1 and 5. Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §112(b)
7.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 1 recites the limitation, “scheduling a medical treatment calendar module to schedule medical treatment for the claimant.” It is unclear, in light of the specification, what this limitation was intended to convey. Specifically, it appears that this limitation states that the medical treatment calendar is scheduled to schedule medical treatment for the claimant. However, Paragraph 68 of the specification, which describes this scheduling process, appears to state that the claimant or medical professional may schedule medical treatment through the medical treatment calendar module. Therefore, it is unclear if the applicant intended to state that medical treatment is scheduled through the medical treatment calendar module, or if there is an additional step for scheduling the medical treatment calendar module to schedule the medical treatment (e.g. setting a date on which the medical treatment calendar module should schedule the medical treatment). For the purpose of examination, it is assumed that the applicant intended to state that the medical treatment for the claimant is scheduled through the medical treatment calendar module (e.g. as described in Paragraph 68 of the specification).


	Claim 1 recites the limitation, “generating at least one document through a document module to generate workflow and documents between the claimant and another party such as an insurance company.” The underlined portion of this limitation is unclear in light of the specification. Specifically, it is unclear whether the applicant intended to state that the generated document generates workflow and additional documents, or that the document module facilitates the generation of the workflow and documents. Paragraph 55 of the applicant’s specification states that the document module facilitates the generation of workflow and documents. However, the wording of the claim appears to state that the generated document facilitates the generation of workflow and additional documents. In other words, it is unclear whether the “workflow and documents” are generated by the document module, or a document generated by the document module. For the purpose of examination, this limitation has been interpreted as stating, “generating at least one document through a document module, wherein the document module facilitates the generation of workflow between the claimant and another party such as an insurance company.”
Since claim 5 has the substantially same issue as claim 1, claim 5 is rejected for the grounds and rationale used to reject claim 1. Since claims 2-4 and 6-8 include the respective limitations of claims 1 or 5, these claims are rejected for the grounds and rationale used to reject claims 1 and 5. Appropriate correction or clarification of these claims is required.  No new matter may be added.  


Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

10.	Claims 1-8 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
11.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-4), and a machine (claims 5-8, where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
12.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1
A method for processing legal claims in the personal injury industry, the method comprising: 
accessing, by a claimant, a [[client portal]]… the claimant being involved in a personal injury incident; 
scheduling… medical treatment for the claimant; 
documenting, by the claimant, physical and mental pain…; 
communicating, between the claimant and a firm…; 
generating at least one document… to generate workflow and documents between the claimant and another party such as an insurance company; 
awarding points to the claimant… the points being exchangeable for a prize.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial and legal interactions (e.g., here, processing a legal/insurance claim). 

Step 2A, Prong 2
13.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a processor, a client portal, a software application, a case detail module, a medical treatment calendar module, a pain journal module, an update request module, an events module, a document module, and a rewards module). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply  This limitation merely states that each of the modules recited in the claim are “set” in a processor. As described above, the examiner has interpreted this limitation as stating that the modules (e.g. a case detail module, a medical treatment calendar module, etc.) are software modules that are executable by the processor. As stated in MPEP 2106.05(f)(2), merely requiring the use of software to tailor information and provide it to the user on a generic computer does not integrate the abstract idea into a practical application. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and software programming. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
delivering, between the claimant, the insurance company, and the firm, the documents.
	This limitation merely states that the documents are transmitted between the various parties involved in the personal injury claim. This limitation amount to no more than merely transmitting/outputting data, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claim 1 also recites the following limitations:
recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident; and
recording events related to the personal injury incident through an events module.
Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
14.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a processor, a client portal, a software application, a case detail module, a medical treatment calendar module, a pain journal module, an update request module, an events module, a document module, and a rewards module), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 62). 
	Additionally, the following limitation identified as insignificant extra-solution activity (merely transmitting/outputting data) has been reevaluated is Step 2B:
delivering, between the claimant, the insurance company, and the firm, the documents.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely transmitting/outputting data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Additionally, the following limitations identified as insignificant extra-solution activity (merely storing data) have been reevaluated is Step 2B:
recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident; and
recording events related to the personal injury incident through an events module.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely transmitting/outputting data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
15.	Independent claim 5 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
Claim 5 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 5 and 1 is that claim 5 is drafted as a system rather than as a method. Similarly as described above regarding claim 1, claim 5 recites generic computer components (e.g. a processor and a software application) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 5, claim 5 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
16.	Dependent claims 1-3 and 5-8 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2 and 6 state that the claimant accesses the client portal 24/7. This limitation merely provides further detail regarding the client portal recited in claims 1 and 5. Simply stating that the client portal may be accessed by the claimant at any time does not provide any indication of an improvement to insurance claim processing technology or any other technical field. Rather this merely defines when the application may be accessed.
	Claims 3 and 7 simply provide further description to the “document” recited in claims 1 and 5. Merely stating that the document comprises at least one of a claimant medical record, a financial record, and an insurance claim does not provide any indication of an improvement to insurance claim processing technology or any other technical field. Rather this merely defines the type of document that may be generated.
	Claims 4 and 8 state that the documents are viewed by the claimant and other involved parties through a users module and/or a shared document portal. This limitation simply refines the abstract idea because it recites a process step (i.e. viewing information within a document) that falls under the 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Pre-Grant Publication No. 20150242956) in view of Soyao (U.S. Pre-Grant Publication No. 20150216413) and Herron (U.S. Pre-Grant Publication No. 20030028404).

Claim 1
	Regarding Claim 1, Schultz teaches:
A method for processing legal claims in the personal injury industry, the method comprising (See at least Paragraph 1: Describes a method for facilitating a claim for an injured worker. The method may comprise steps for utilizing a plurality of modules of computer program instructions executable by a processor to facilitate the disclosed processes [See Paragraph 61]):
accessing, by a claimant, a client portal through a software application, the claimant being involved in a personal injury incident (See at least Paragraphs 38 and 39: The employee [i.e. the claimant] may access a mobile application. The employee may access a web portal via the mobile application to view and manage their claims [See Paragraph 43]. The claim may be for an injury sustained by the claimant [See Paragraph 4]);
recording, by the claimant, a personal injury case through a case detail module, recorded information documenting the personal injury incident (See at least Paragraphs 40 and 41: In the event of an injury, the employee may report the injury and provide relevant information regarding the injury through the mobile application);
scheduling a medical treatment calendar module to schedule medical treatment for the claimant (See at least Paragraph 56: The mobile application may also facilitate communication between the employee and a physician to schedule appointments);
communicating, between the claimant and a firm, through an update request module
recording events related to the personal injury incident through an events module (See at least Paragraph 43: Relevant parties to the claim process may update status information related to the claim and its processing via the mobile application. Additionally, information regarding the treatment of the employee may be updated [See Paragraphs 45-47]); and
wherein the case detail module, the medical treatment calendar module, the pain journal module, the update request module, the events module, the document module, and the rewards module are set in at least one processor (See at least Paragraph 61: The system may comprise a plurality of modules of computer program instructions executable by a processor to facilitate these processes).

	Regarding Claim 1, Schultz does not explicitly teach, but Soyao, however, does teach:
documenting, by the claimant, physical and mental pain through a pain journal module (See at least Paragraph 29: Describes a computer application configured to solicit and collect patient data from a patient. The application may comprise a symptom tracker widget where the user may record their symptoms and degree of pain or discomfort associated with the symptom. The application may also comprise a psychosocial journal for documenting the user's mental health); and
awarding points to the claimant for utilizing the software application through a rewards module, the points being exchangeable for a prize (See at least Paragraph 157 and 158: The user may receive rewards points for utilizing the application and completing tasks. The points may be redeemed for a reward).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz and Soyao in order to promote 

	Regarding Claim 1, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
generating at least one document through a document module to generate workflow and documents between the claimant and another party such as an insurance company (See at least Paragraphs 171-175: The claim processing system may generate a "user permission profile" [i.e. a document, See Figure 7A] that comprises a series of tasks [i.e. workflow] regarding the claim that must be completed. These tasks may be assigned to various suppliers [i.e. lawyers, See Paragraph 44], insurers, and claim users [i.e. the claimant]); and
delivering, between the claimant, the insurance company, and the firm, the documents (See at least Paragraphs 182 and 183: The various parties may be notified of a pending task via email. The parties may then access the claims processing portal where they are provided various screens [i.e. documents] where they may input any required information).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 3

wherein the document includes at least one of the following: a claimant medical record, a financial record, and an insurance claim (See at least Paragraph 172: The user permission profile [i.e. the document] comprises various information regarding an insurance claim [i.e. medical information, payment information, accident details, attorney information, etc.]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 4
	Regarding Claim 4, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
viewing the documents by the claimant through a users module, and other involved parties through shared document portal, wherein the users module is also set in the at least one processor (See at least Paragraphs 172 and 173: The claim user [i.e. the claimant] may access the user permission profile via a user interface. The claim user has full access to each document within the user permission profile [i.e. the documents are accessed through a users module]. However, the suppliers [i.e. the other involved parties] may only access documents that have been shared by the claim user [i.e. through a shared document portal, See Paragraph 182]. The individuals involved in the claims process may interface with the claim processing system using any personal 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 5
	Regarding Claim 5, Schultz teaches:
A claim management system for processing legal claims in the personal injury industry, the system comprising: At least one processor configured to: (See at least Paragraph 1: Describes a system for facilitating a claim for an injured worker. The system may comprise a plurality of modules of computer program instructions executable by a processor to facilitate the disclosed processes [See Paragraph 61]):
accessing, by a claimant, a client portal through a software application, the claimant being involved in a personal injury incident (See at least Paragraphs 38 and 39: The employee [i.e. the claimant] may access a mobile application. The employee may access a web portal via the mobile application to view and manage their claims [See Paragraph 43]. The claim may be for an injury sustained by the claimant [See Paragraph 4]);
recording, by the claimant, a personal injury case, recorded information documenting the personal injury incident 
scheduling medical treatment for the claimant (See at least Paragraph 56: The mobile application may also facilitate communication between the employee and a physician to schedule appointments);
communicating between the claimant and a firm (See at least Paragraph 49: If the injured employee wishes to engage legal counsel, the mobile application may provide lawyer recommendations and facilitate the communication of information between all parties); and
recording events related to the personal injury incident (See at least Paragraph 43: Relevant parties to the claim process may update status information related to the claim and its processing via the mobile application. Additionally, information regarding the treatment of the employee may be updated [See Paragraphs 45-47]).

	Regarding Claim 5, Schultz does not explicitly teach, but Soyao, however, does teach:
documenting, by the claimant, physical and mental pain (See at least Paragraph 29: Describes a computer application configured to solicit and collect patient data from a patient. The application may comprise a symptom tracker widget where the user may record their symptoms and degree of pain or discomfort associated with the symptom. The application may also comprise a psychosocial journal for documenting the user's mental health); and
awarding points to the claimant for utilizing the software application, the points being exchangeable for a prize (See at least Paragraph 157 and 158: The user may receive rewards points for utilizing the application and completing tasks. The points may be redeemed for a reward).


	Regarding Claim 5, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
generating at least one document to generate workflow and documents between the claimant and another party such as an insurance company (See at least Paragraphs 171-175: The claim processing system may generate a "user permission profile" [i.e. a document, See Figure 7A] that comprises a series of tasks [i.e. workflow] regarding the claim that must be completed. These tasks may be assigned to various suppliers [i.e. lawyers, See Paragraph 44], insurers, and claim users [i.e. the claimant]); and
delivering, between the claimant, the insurance company, and the firm, the documents (See at least Paragraphs 182 and 183: The various parties may be notified of a pending task via email. The parties may then access the claims processing portal where they are provided various screens [i.e. documents] where they may input any required information).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 7

wherein the document includes at least one of the following: a claimant medical record, a financial record, and an insurance claim (See at least Paragraph 172: The user permission profile [i.e. the document] comprises various information regarding an insurance claim [i.e. medical information, payment information, accident details, attorney information, etc.]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).

Claim 8
	Regarding Claim 8, the combination of Schultz and Soyao does not explicitly teach, but Herron, however, does teach:
wherein the at least one processor further configured to viewing the documents by the claimant and other involved parties through shared document portal (See at least Paragraph 75 and 76: The various entities may access information regarding the claim [i.e. the documents] through a user interface displayed within a web browser [i.e. a shared document portal, See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to facilitate accurate and efficient communication and management of reports between various parties involved in an insurance claim (Herron: Paragraph 199).


20.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Pre-Grant Publication No. 20150242956) in view of Soyao (U.S. Pre-Grant Publication No. 20150216413) and Herron (U.S. Pre-Grant Publication No. 20030028404), and in further view of Cameron (U.S. Pre-Grant Publication No. 20110029444).

Claim 2
	Regarding Claim 2, the combination of Schultz, Soyao, and Herron does not explicitly teach, but Cameron, however, does teach:
wherein the claimant accesses the client portal 24/7 (See at least Paragraph 59: Describes an online "portal" that allows a property owner to access and manage information regarding a strata scheme. The user may access the online portal 24/7. Examiner’s Note: This limitation has been interpreted by the examiner as stating that the claimant is able to access the client portal 24/7 rather than stating that the claimant is accessing the client portal 24/7).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to allow access to the portal during times where a conventional management service would ordinarily be unavailable (e.g. after close of business) by virtue of the online functionality (Cameron: Paragraphs 59-62). This reduces the burden on the parties involved by allowing them to complete tasks at a time that is most convenient for their schedule.

Claim 6

wherein the claimant accesses the client portal 24/7 (See at least Paragraph 59: Describes an online "portal" that allows a property owner to access and manage information regarding a strata scheme. The user may access the online portal 24/7. Examiner’s Note: This limitation has been interpreted by the examiner as stating that the claimant is able to access the client portal 24/7 rather than stating that the claimant is accessing the client portal 24/7).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Schultz, Soyao, and Herron in order to allow access to the portal during times where a conventional management service would ordinarily be unavailable (e.g. after close of business) by virtue of the online functionality (Cameron: Paragraphs 59-62). This reduces the burden on the parties involved by allowing them to complete tasks at a time that is most convenient for their schedule.

Citation of Pertinent Prior Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agnew (U.S. Pre-Grant Publication No. 20200051172): Describes a computer-implemented method for preparing a legal casefile for an injury.
Allen (U.S. Pre-Grant Publication No. 20170255754): Describes a method and system for tracking a worker's injury and managing the claim process relating to the injury.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696        
                                                                                                                                                                                                /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696